Citation Nr: 0714126	
Decision Date: 05/11/07    Archive Date: 05/25/07

DOCKET NO.  03-05 214A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
left knee disorder to include as secondary to a service-
connected low back disorder, and if so, whether the reopened 
claim should be granted.

2.  Entitlement to an evaluation in excess of 30 percent for 
service-connected residuals of a fracture of the lumbar spine 
with traumatic arthritis.  

3.  Entitlement to an initial rating in excess of 10 percent 
for radiculopathy of the right lower extremity.

4.  Entitlement to an initial rating in excess of 10 percent 
for radiculopathy of the left lower extremity.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

C. Chaplin, Counsel


INTRODUCTION

The veteran served on active duty from August 1942 to January 
1946. 

This matter comes before the Board of Veterans' Appeals 
(Board) from a February 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, that continued a 30 percent 
evaluation for residuals of fracture of the lumbar spine with 
traumatic arthritis and denied entitlement to service 
connection for a left knee condition.  

The veteran and his spouse presented testimony at a personal 
hearing in March 2006 before the undersigned Veterans Law 
Judge.  A copy of the hearing transcript was attached to the 
claims file.

The case was remanded in June 2006 for additional 
development.  In a December 2006 supplemental statement of 
the case the RO continued a 30 percent evaluation for 
residuals of fracture of the lumbar spine with traumatic 
arthritis and denied entitlement to service connection for a 
left knee condition to include as secondary to the service-
connected low back disorder.  In addition, in a rating 
decision issued in December 2006, the RO granted entitlement 
to service connection for bilateral neuropathy of the lower 
extremity as secondary to the service-connected disability of 
fracture of the lumbar spine.  The case has been returned to 
the Board for further appellate review.


FINDINGS OF FACT

1.  Evidence received since the July 1999 rating decision 
relates to an unestablished fact necessary to substantiate 
the claim for a left knee disorder, is not cumulative and 
redundant, and by itself and in connection with the evidence 
previously of record, raises a reasonable possibility of 
substantiating the claim.

2.  The competent and probative medical evidence of record 
preponderates against a finding that a chronic acquired left 
knee disorder was incurred in or aggravated by service, or is 
secondary to a service-connected low back disability, or that 
arthritis of the left knee manifested to a compensable degree 
within one year after separation from service.

3.  The service-connected fracture of lumbar spine with 
traumatic arthritis is manifested by moderate limitation of 
motion with pain, tenderness, deformity, and radiculopathy to 
the lower extremities.  

4.  The bilateral lower extremity radiculopathy is not shown 
to be productive of moderate incomplete paralysis of the 
sciatic nerve of either lower extremity. 


CONCLUSIONS OF LAW

1.  New and material evidence to reopen the claim of 
entitlement to service connection for a left knee disorder to 
include as secondary to a service-connected low back disorder 
has been received, and the veteran's claim for that benefit 
is reopened.  38 U.S.C.A. §§ 5103A(f), 5108, 7105 (West 2002 
& Supp. 2006); 38 C.F.R. § 3.156(a) (2006).

2.  A chronic acquired left knee disorder was not incurred in 
or aggravated by active service, nor may it be presumed to 
have been incurred therein, nor is it secondarily related to 
a service-connected low back disorder.  38 U.S.C.A. §§ 1110, 
5103, 5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. 
§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2006).

3.  The criteria for a disability rating in excess of 30 
percent for residuals of a fracture of the lumbar spine with 
traumatic arthritis have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 
3.321(b), 4.1, 4.2, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Code (DC) 5293 (as in effect prior to Sept. 23, 2002); DC 
5293 (as in effect from September 23, 2002, to September 25, 
2003); Diagnostic Codes (DCs) 5285, 5290 (as in effect prior 
to September 26, 2003); 68 Fed. Reg. 51,454, et. seq. (Aug. 
27, 2003) (codified at 38 C.F.R. § 4.71a, Diagnostic Codes 
5235 to 5243 (as in effect from September 26, 2003)). 

4.  The criteria for a rating in excess of 10 percent for 
radiculopathy of the right lower extremity have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 
2006); 38 C.F.R. §§ 3.159, 4.1-4.14, 4.124a, Diagnostic Code 
8520 (2006).

5.  The criteria for a rating in excess of 10 percent for 
radiculopathy of the left lower extremity have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 
2006); 38 C.F.R. §§ 3.159, 4.1-4.14, 4.124a, Diagnostic Code 
8520 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to notify and to assist

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. § 3.159 
(2005).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

Here, the RO sent correspondence in November 2001, March 
2003, May 2003, May 2005, April 2006, June 2006, and 
September 2006; rating decisions in February 2002 and 
December 2006; a statement of the case in May 2003; and 
supplemental statements of the case in November 2005 and 
December 2005.  These documents discussed specific evidence, 
the particular legal requirements applicable to the claims, 
the evidence considered, the pertinent laws and regulations, 
and the reasons for the decisions.  VA made all efforts to 
notify and to assist the appellant with regard to the 
evidence obtained, the evidence needed, the responsibilities 
of the parties in obtaining the evidence, and the general 
notice of the need for any evidence in the appellant's 
possession.  The Board finds that any defect with regard to 
the timing or content of the notice to the appellant is 
harmless because of the thorough and informative notices 
provided throughout the adjudication and because the 
appellant had a meaningful opportunity to participate 
effectively in the processing of the claims with an 
adjudication of the claims by the RO subsequent to receipt of 
the required notice.  There has been no prejudice to the 
appellant, and any defect in the timing or content of the 
notices has not affected the fairness of the adjudication.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (2006) (specifically declining 
to address harmless error doctrine); see also Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  Thus, VA has satisfied 
its duty to notify the appellant and had satisfied that duty 
prior to the final adjudication in a December 2006 
supplemental statement of the case.  

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  In March and October 2006, the veteran wrote that 
he had no other information or evidence to substantiate his 
claim.  VA has also obtained a medical examination in 
relation to this claim.  Thus, the Board finds that VA has 
satisfied both the notice and duty to assist provisions of 
the law.

II. Pertinent legal criteria

A. Finality and Materiality

An appeal consists of a timely filed notice of disagreement 
in writing and, after a statement of the case has been 
furnished, a timely filed substantive appeal.  38 C.F.R. §§ 
20.200, 20.302.  Absent an appeal, a decision of a duly 
constituted rating agency or other agency of original 
jurisdiction shall be final and binding on all VA field 
offices as to conclusions based on evidence on file at the 
time VA issues written notification in accordance with 38 
U.S.C.A. § 5104.  38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.104, 
20.1103.

If a claim of entitlement to service connection has been 
previously denied and that decision became final, the claim 
can be reopened and reconsidered only if new and material 
evidence is presented with respect to that claim.  38 
U.S.C.A. § 5108; see Manio v. Derwinski, 1 Vet. App. 140, 145 
(1991).

To reopen a claim which has been previously denied and which 
is final, the claimant must present new and material 
evidence.  38 U.S.C.A. § 5108.  Effective August 29, 2001, 
changes were made to 38 C.F.R. § 3.156(a), which defines new 
and material evidence.  Under the amended provisions of 38 
C.F.R. § 3.156(a), evidence is considered "new" if it was not 
previously submitted to agency decisionmakers.  See also 
Struck v. Brown, 9 Vet. App. 145, 151 (1996); Blackburn v. 
Brown, 8 Vet. App. 97, 102 (1995); Cox v. Brown, 5 Vet. App. 
95, 98 (1993).  "Material" evidence is evidence which, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  See 38 C.F.R. § 3.156(a).  In 
determining whether evidence is new and material, the 
"credibility of the evidence is to be presumed."  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  However, lay 
assertions of medical causation cannot serve as the predicate 
to reopen a claim under section 5108.  See Moray v. Brown, 5 
Vet. App. 211, 214 (1993).

Only evidence presented since the last final denial on any 
basis (either upon the merits of the case, or upon a previous 
adjudication that no new and material evidence had been 
presented) will be evaluated, in the context of the entire 
record.  Evans v. Brown, 9 Vet. App. 273, 283 (1996).  

In Elkins v. West, 12 Vet. App. 209 (1999), the Court of 
Appeals for Veterans Claims held the Board must first 
determine whether the appellant has presented new and 
material evidence under 38 C.F.R. § 3.156(a), in order to 
have a finally denied claim reopened under 38 U.S.C.A. § 
5108.  Then, if new and material evidence has been submitted, 
the Board may proceed to evaluate the merits of the claim, 
but only after ensuring that VA's duty to assist has been 
fulfilled.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 
328 (1999).

B. Legal criteria for service connection

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
With chronic disease shown as such in service (or within a 
pertinent presumption period under 38 C.F.R. § 3.307) so as 
to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  Continuity of 
symptomatology is required only where the condition noted 
during service (or in the presumption period) is not, in 
fact, shown to be chronic or where the diagnosis of 
chronicity may be legitimately questioned.  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).

Service connection may be also granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d); see Cosman v. 
Principi, 3 Vet. App. 303, 305 (1992).

Where a veteran served continuously for 90 days or more 
during a period of war, or had peacetime service after 
December 31, 1946, and arthritis becomes manifest to a degree 
of 10 percent within one year from the date of termination of 
such service, to include a pre-existing chronic disease, such 
disease shall be presumed to have been incurred in or 
aggravated by service, even though there is no evidence of 
such disease during the period of service.  This presumption 
is rebuttable by affirmative evidence to the contrary.  38 
U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

Service connection may also be granted if the evidence shows 
that the condition was observed during service or any 
applicable presumption period and continuity of 
symptomatology was demonstrated thereafter, and if the 
evidence includes competent evidence relating the current 
condition to that symptomatology.  See Savage v. Gober, 10 
Vet. App. 488, 495-97 (1997); 38 C.F.R. § 3.303(b).

In order to prevail on the issue of service connection, there 
must be medical evidence of (1) a current disability; (2) 
medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).

When a disability is not initially manifested during service 
or within an applicable presumption period, "direct" 
service connection may nevertheless be established by 
evidence demonstrating that the disability was in fact 
incurred or aggravated during the veteran's service.  See 38 
U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2006).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims (Court) held that an appellant 
need only demonstrate that there is an "approximate balance 
of positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

III. Left knee disorder

The veteran is seeking entitlement to service connection for 
a left knee disorder secondary to a service-connected low 
back disorder.  

The veteran previously filed a claim in February 1979 for a 
left knee disorder.  The RO considered service medical 
records which show no musculoskeletal defects at the entrance 
examination in August 1942.  The veteran received treatment 
in June 1945 for a moderate sprain of the left knee which was 
cured on completion of the case and he returned to duty.  
There were no musculoskeletal defects noted at the separation 
examination in January 1946.  

Other evidence reviewed included a private medical statement 
dated in February 1979 that the veteran had been under 
medical care for several disabilities to include 
osteoarthrosis, and a February 1978 report that x-rays 
revealed moderate to moderately advanced degenerative 
osteoarthritis involving both knees.  A private medical 
doctor wrote in April 1979 that the veteran had been seen at 
a medical center for a number of complaints and he was found 
to have multiple disabilities to include osteoarthrosis of 
both knees.  He had some difficulty walking because of his 
arthritis.  There was no mention of a back disorder.  An 
August 1979 VA examination report noted mild effusion and 
moderate lateral instability.  An x-ray revealed mild 
degenerative changes with osteophytic spurs.

In a rating decision in October 1979 the RO denied 
entitlement to service connection for degenerative joint 
disease (DJD) of the left knee.  The RO stated that the 
treatment administered in service was for an acute condition 
that responded to treatment with no residual disability found 
on separation examination.  There was no evidence of 
continuity of symptomatology shown in service and the 
diagnosis of DJD disease was not made with the one year 
presumptive period.  There was no evidence of treatment 
immediately following his discharge and that such treatment 
continued to the time of the decision.  

The veteran was notified of the decision and his appeal 
rights by letter dated in March 1980.  The veteran disagreed 
and submitted a letter dated in May 1979 from a private 
medical doctor stating the veteran's main complaints which 
included osteoarthrosis of both knees.  A statement of the 
case was issued.  However, the veteran did not perfect this 
appeal.  Therefore, the March 1980 rating decision became 
final.  

After review of VA outpatient treatment records from June 
1982 to January 1984, in a rating decision in March 1984, the 
RO determined that the evidence was not considered new and 
material and there was no change in the denial of service 
connection for the left knee.  The veteran was notified of 
the decision by letter dated in March 1984.  The veteran did 
not appeal this decision and therefore it became final.  

In May 1998, the veteran sought service connection for a left 
knee condition to include as a secondary condition related to 
his service connected spine condition.  Evidence reviewed 
included all evidence of record to include service medical 
records, VA outpatient treatment records from January 1997 to 
June 1998, VA x-ray reports of the left knee that in May 1996 
revealed severe osteoarthritis of the left knee and in June 
1998 revealed post-traumatic degenerative changes, a 
duplicate copy of a service medical record, a duplicate copy 
private medical radiologic report dated in February 1978, and 
a report of a September 1998 VA examination with an opinion 
from the examiner that it was unlikely that the knee DJD was 
secondary to his back condition and that it was likely that 
his knee arthritis was related to his knee injury in the 
past.  

In a rating decision in July 1999, the RO found that new and 
material evidence had been submitted, reopened the claim and 
denied entitlement to service connection for DJD of the left 
knee on a direct basis and as secondary to the service-
connected disability of fracture of the lumbar spine with 
traumatic arthritis.  The veteran was notified of the 
decision and his appeal rights in August 1999.  The veteran 
did not appeal.  Thus, the decision became a final decision.

In August 2001 the veteran requested to reopen his claim for 
service connection for a left knee condition as secondary to 
his service-connected back condition.  

VA outpatient treatment records show in July 2001 the veteran 
complained of left knee pain.  The assessment included 
"[c]hronic arthralgias which may be related to military 
service."  A statement received in December 2001 from a VA 
medical doctor stated that "chronic knee pain ... may be 
related to military service."  At a VA examination in 
January 2002 for other disorders, the examiner noted that the 
veteran had severe DJD of the left knee.  

A private medical record indicates that veteran was seen in 
October 2002 for a first time evaluation.  X-rays of the left 
knee showed extensive degenerative change.  The assessment 
was left knee pain with advanced degenerative arthritis.  

A VA outpatient treatment note in May 2002 and February 2003 
included in the assessment that knee degenerative disease 
"may be related to military service."  

A private medical doctor wrote in June 2003 that the veteran 
suffered from spinal stenosis in the lumbar region, "which 
may well contribute to his knee pain."   

At a VA examination in July 2005 of the back, the examiner 
noted that the veteran had negative muscle spasm and negative 
guarding, enough to result in abnormal gait.  He did not have 
abnormal spinal contour and there was no reverse lordosis or 
abnormal kyphosis.  He had no fixed deformity or ankylosis.  

A private medical doctor in June 2005 recommended a left 
total knee replacement as the veteran had end stage 
osteoarthritis with valgus alignment; however, the veteran 
declined to have this procedure performed.

The veteran has submitted duplicate copies of a service 
medical record showing treatment in June 1945 for a sprained 
left knee injured while playing baseball.  

As the veteran's current request to reopen a claim for 
service connection for a left knee disorder as secondary to a 
service-connected low back disorder was received on August 
29, 2001, the amended version of 38 C.F.R. § 3.156 applies.  
Prior rating decisions denied entitlement to a left knee 
disorder to include as secondary to a service-connected low 
back disorder.  The RO apparently determined that new and 
material evidence had been submitted to reopen the claim on 
this issue, and decided the claim on the merits as indicated 
in a February 2002 rating decision.  

The Board has a jurisdictional responsibility to consider 
whether it was proper for a claim to be reopened, regardless 
of whether the previous action denying the claim was appealed 
to the Board.  Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 
2001). Therefore, although the RO apparently reopened the 
claim, the issue before the Board is as stated on the first 
page of the present decision.

The evidence received into the record since the last final 
decision in a July 1999 RO determination that denied 
entitlement to service connection for DJD of the left knee to 
include as secondary to the service-connected disability of 
fracture of the lumbar spine with traumatic arthritis 
includes a VA treatment record with an assessment of chronic 
arthralgias which may be related to military service, a VA 
doctor's statements that chronic knee pain and degenerative 
disease may be related to military service and a statement 
from a private medical doctor that a back disorder may 
contribute to the veteran's knee pain.  In the Board's 
opinion, such evidence, presumed credible for this purpose, 
and when viewed with that previously of record, is new and 
material evidence as defined by the regulation.  38 C.F.R. 
§ 3.156(a).  It was not previously submitted to agency 
decisionmakers, it relates to an unestablished fact necessary 
to substantiate the claim and by itself, or in connection 
with the evidence previously of record, it raises a 
reasonable possibility of substantiating the claim.

Accordingly, the claim for entitlement to service connection 
for a left knee disorder may be reopened.  38 U.S.C.A. 
§ 5108.  The Board will proceed to evaluate the merits of the 
claim.  The veteran will not be prejudiced thereby, as he has 
been advised of the law and regulations pertaining to 
entitlement to service connection, and has been afforded an 
examination and opportunity to present argument and evidence 
in support of his claim; moreover, the RO has considered the 
claim on the merits.  See Bernard v. Brown, 4 Vet. App. 384 
(1993). 

The veteran served during a defined period of war.  However, 
although he has stated that he fell into a foxhole and 
injured his knee, the veteran has not alleged nor does the 
record show that a left knee disorder is a result of trauma 
suffered in combat.  Thus, consideration under 38 U.S.C.A. 
§ 1154(b) is not warranted.  See Kowalski v. Nicholson, 19 
Vet. App. 171. (2005); Sizemore v. Principi, 18 Vet. App. 
264, 272 (2004).

Service medical records show that the veteran suffered a left 
knee sprain while playing baseball which was treated with an 
elastic bandage and cured.  At his discharge examination in 
January 1946, a back disorder was noted, but no a left knee 
condition was noted.  His musculoskeletal system was 
clinically evaluated as normal.  Thus, a chronic acquired 
left knee disorder is not shown in service.  

The evidence of record does not show findings or a diagnosis 
of arthritis of the left knee to a compensable degree within 
the first year post service.  Accordingly, service connection 
cannot be granted on a presumptive basis.  

Post-service treatment records beginning in 1978 and 1979 
include private and VA x-ray evidence of degenerative 
osteoarthritis involving both knees, private medical 
statements that the veteran received treatment for 
osteoarthrosis of the knees, and private and VA medical 
records showing treatment for arthritis of the left knee.  
This evidence, many years after service, however, does not 
link degenerative arthritis of the left knee to his active 
duty military service, to symptomatology since service or to 
his service connected lumbar spine disorder.  

Although a VA examiner in September 1998 commented that it 
was likely that the veteran's knee arthritis was related to 
his injury in the past, this was based on the veteran's 
history, as there is no indication that the examiner reviewed 
the veteran's service medical records or the claims file.  
The veteran related falling into a foxhole, having 
significant knee problems and having a severe injury at that 
time.  However, the service medical records at the time of 
the injury show that the veteran fell while playing baseball, 
was diagnosed with a left knee sprain that was treated with 
an elastic bandage and after hospital treatment was 
discharged to duty.  Thus, the probative value of this 
doctor's statement is greatly reduced by the fact that it is 
not shown to have been based upon a review of the claims file 
or other detailed medical history.  See Swann v. Brown, 5 
Vet. App. 229, 233 (1993); Black v. Brown, 5 Vet. App. 177, 
180 (1993).  

Although the evidence of record includes VA outpatient 
treatment records with an assessment of left knee 
degenerative disease that may be related to military service, 
a VA physician's statement that chronic knee pain may be 
related to military service, and a private physician's 
opinion that the veteran's low back disorder may contribute 
to his knee pain, the speculative nature of these medical 
statements vitiates the value as a nexus opinion.  See, e.g., 
Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  
Accordingly, the Board finds that these assessments are not 
competent medical evidence of a nexus between the appellant's 
claimed current left knee disorder and active service or a 
service-connected disability of the low back.  

Negative evidence against the veteran's claim is the 
September 1998 opinion of a VA examiner, after examination of 
the veteran, that the veteran's DJD of the left knee was 
unlikely secondary to his back condition.  

The Board recognizes that the veteran sincerely believes that 
he has a current left knee disorder attributable to his 
service.  Although in service the veteran served as an 
orderly and medical aidman in a hospital, there is no 
evidence of record that he has any specialized medical 
knowledge on which to provide a medical opinion as to 
etiology.  He is competent, as a layman, to report that as to 
which he has personal knowledge.  See Layno v. Brown, 6 Vet. 
App. 465, 470 (1994).  However, lay individuals are not 
considered competent to offer medical opinions or diagnoses, 
and statements to that effect do not provide a basis upon 
which to establish service connection.  See Routen v. Brown, 
10 Vet. App. 183, 186 (1997) ("a layperson is generally not 
capable of opinion on matters requiring medical knowledge"), 
aff'd sub nom. Routen v. West, 142 F.3d 1434 (Fed. Cir. 
1998), cert. denied, 119 S. Ct. 404 (1998); Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Therefore, the veteran's 
assertions are not competent medical evidence of a nexus 
(that is, a causal link) between a current left knee disorder 
and his active service, of claimed continuity of 
symptomatology demonstrated since he left service, or that 
any left knee disorder is due to his service-connected low 
back disorder.

Based upon careful review of the evidence of record, the 
Board concludes that the preponderance of the evidence is 
against a finding that the veteran's left knee disorder began 
during service.  The documentary record is of high probative 
value.  There is no competent medical evidence of record that 
shows arthritis of the left knee was manifested within one 
year after service.  There is no competent medical evidence 
that the veteran currently has a chronic acquired left knee 
disorder which has been linked to service or to a service-
connected disability.  No probative, competent medical 
evidence exists of a relationship between any current left 
knee disorder and any continuity of symptomatology asserted 
by the veteran.  See McManaway v. West, 13 Vet. App. 60, 66 
(1999) (holding that, where there is assertion of continuity 
of symptomatology since service, medical evidence is required 
to establish "a nexus between the continuous symptomatology 
and the current claimed condition"), vacated on other grounds 
sub nom. McManaway v. Principi, 14 Vet. App. 275 (2001); 
Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 
10 Vet. App. 488 (1997).

In summary, the Board concludes that the preponderance of the 
competent and probative evidence is against finding that the 
veteran's claimed left knee disorder is related to any 
incident during service or to a service-connected disability.  
Thus, the preponderance of the evidence is against granting 
service connection, either on a direct basis, a presumptive 
basis, or on a secondary basis.  Since the preponderance of 
the evidence is against this claim, the benefit-of-the-doubt 
doctrine is not for application.  See Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  Therefore, the claim for service 
connection of the left knee must be denied.

IV. Residuals of fracture of lumbar spine with traumatic 
arthritis

The veteran seeks a rating in excess of 30 percent for his 
service-connected low back disorder.  The veteran claims that 
his low back disorder has worsened.  

Disability ratings are determined by the application of the 
VA Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. 1155 (West 2002); 38 
C.F.R. Part 4 (2006).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service, and their residual conditions in 
civil occupations.  38 C.F.R. § 4.1.  In determining the 
level of impairment, the disability must be considered in the 
context of the whole recorded history.  38 C.F.R. §§ 4.2, 
4.41.

Although review of the recorded history of a service-
connected disability is important in making a more accurate 
rating, the regulations do not give past medical reports 
precedence over current findings.  Where an increase in a 
service-connected disability rating is at issue, the present 
level of disability is of primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994), see also 38 C.F.R. § 4.2.

Where there is a question as to which of two disability 
ratings shall be applied, the higher rating will be assigned 
if the disability picture more nearly approximates the 
criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

Where rating is based upon limitation of motion, and 
functional loss is alleged due to pain on motion, the 
provisions of 38 C.F.R. §§ 4.40, 4.45 must also be 
considered.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  A 
finding of functional loss due to pain must be supported by 
adequate pathology and evidenced by the visible behavior of 
the claimant.  Consideration of functional loss due to pain, 
however, is not required when the current rating is the 
maximum disability rating available for limitation of motion.  
Johnston v. Brown, 10 Vet. App. 80, 85 (1997).

During the pendency of the veteran's appeal, substantive 
changes were made to that portion of the Rating Schedule that 
addresses evaluation of the spine.  In 2002, the evaluation 
criteria for Diagnostic Code (DC) 5293, for intervertebral 
disc syndrome, were amended.  See 67 Fed. Reg. 54,345-349 
(Aug. 22, 2002) (codified at 38 C.F.R. § 4.71a, DC 5293).  
The amendment was effective on September 23, 2002.  In 2003, 
further amendments were made for evaluating disabilities of 
the spine.  The rating criteria for rating disabilities of 
the spine were revised by establishing a general rating 
formula that applies to all diseases and injuries of the 
spine.  68 Fed. Reg. 51,456 (Aug. 27, 2003). (to be codified 
at 38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243).  An 
omission was then corrected by reinserting two missing notes.  
See 69 Fed. Reg. 32,449 (June 10, 2004).  The amendment and 
correction were made effective from September 26, 2003.  

Under the amended regulations effective September 26, 2003, 
the evaluation criteria for rating disabilities of the spine 
were revised by establishing a general rating formula that 
applies to all diseases and injuries of the spine.  The 
amendment made editorial changes, not representing any 
substantive change, to the adopted evaluation criteria for 
intervertebral disc syndrome to make them compatible with the 
new general rating formula.  The seven Diagnostic Codes 5286 
through 5292 that involved findings of ankylosis or 
limitation of motion of the spine were deleted.  The amended 
regulations added degenerative arthritis of the spine, DC 
5242, which will ordinarily be evaluated under the general 
rating formula for diseases and injuries of the spine except 
when X-ray findings, as discussed under DC 5003, are the sole 
basis of its evaluation.  Under the amended regulations, new 
diagnostic codes were assigned for conditions already in the 
Rating Schedule, which included DC 5237 for lumbosacral 
strain and DC 5243 for intervertebral disc syndrome.

Where a law or regulation changes after a claim has been 
filed, but before the administrative appeal process has been 
concluded, the Board considers both the former and the 
current schedular criteria.  See VAOPGCPREC 7-2003, 69 Fed. 
Reg. 25179 (2004).  The effective-date rule established by 38 
U.S.C.A. § 5110(g), however, prohibits the application of any 
liberalizing rule to a claim prior to the effective date of 
such law or regulation.  The veteran does get the benefit of 
having both the old regulation and the new regulation 
considered for the period after the change was made.  See 
Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003); see also 
VAOPGCPREC 3-2000, 65 Fed. Reg. 33422 (2000); 38 U.S.C.A. § 
5110(g) (West 2002); 38 C.F.R. § 3.114 (2006).

A review of the record demonstrates that the RO considered 
the old and new rating criteria, and the veteran was made 
aware of the changes.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).

Service medical records show that when unloading lumber from 
an Army truck onto a fire, the veteran was hit by a timber 
from the truck which struck him in the back throwing him into 
the fire.  X-rays revealed a fracture of the first and second 
transverse processes of the lumbar spine, left.  After 
hospitalization for injuries suffered in the accident, he was 
asymptomatic from the lumbar injuries.  At a separation 
examination, the back injury was noted by history.  In an 
October 1979 rating decision the veteran was granted 
entitlement to service connection for residuals of fracture 
of the lumbar spine evaluated as zero percent disabling 
effective from February 1979.  

In an April 1981 rating decision, the evaluation was 
increased to 20 percent under DC 5010 for fracture of the 
lumbar spine with traumatic arthritis.  The RO found that the 
traumatic arthritis of the lumbar spine was moderately 
disabling analogous to DC 5292.  The evaluation was then 
increased to 30 percent in a July 1999 rating decision under 
DC 5292 for moderate limitation of motion of the lumbar spine 
with demonstrable deformity of a vertebral body from fracture 
under DC 5285.  

With the veteran's claim received in August 2001, he 
submitted a September 1998 x-ray report which revealed 
degenerative disk disease T12 through S1, inclusive; marked 
spondylosis; and moderate to marked levoscoliosis of the 
lumbar spine.  

At a VA examination in January 2002 the veteran denied any 
bowel or bladder dysfunction.  He denied having any shooting 
pain or radicular symptoms that day except for numbness in 
the lower extremities.  Clinical findings were of mild 
diffuse tenderness throughout the lower lumbar spine.  Range 
of motion findings were flexion to approximately 50 degrees, 
extension to approximately 10 degrees, and side bending to 
approximately 10 degrees.  Bilateral lower extremities reveal 
trace reflexes at the patellar and Achilles' tendons, which 
were equal bilaterally.  He had atrophic changes bilaterally 
with loss of hair below the knees.  The veteran had some 
subjective paresthesias below the knees bilaterally.  He had 
no clonus noted.  He had 5/5 muscle strength in all groups 
tested in the lower extremities.  X-rays of the lumbar spine 
show severe degenerative disc disease throughout the lumbar 
spine with near complete loss of disc space and large 
osteophytes both anteriorly and posteriorly from the 
vertebral bodies.  The impression was severe degenerative 
disc disease of the lumbar spine.  The examiner opined that 
the veteran's back condition was more likely than not related 
to the injury that he sustained while in the military.  

VA outpatient treatment reports from June 1998 to December 
2001 were negative for any complaints, findings, or treatment 
of the veteran's low back disorder.

Private medical records show that the veteran was seen for a 
first time evaluation in October 2002.  He typically was 
quite active and had a cane but did not typically use it.  
The veteran had progressive leg numbness which had been 
attributed to his insulin dependent diabetes.  He had noted 
no change in bowel, bladder, or sphincter function.  He was 
able to climb to the examination table without difficulty.  
He indicated maximum pain in the mid to lower lumbar region.  
Thoracolumbar range of motion was limited to 75 degrees of 
flexion and 15 degrees of extension with low back pain 
reproduced.  Reflexes were absent bilaterally at the patellar 
tendon and Achilles' tendon.  5/5 motor function was 
demonstrated throughout the lower extremities.  Light touch 
sensation was diminished extending from the knee to the 
ankle, greater on the left than on the right.  A vascular 
examination showed 2+ palpable dorsalis pedis pulses 
bilaterally and normal capillary refill.  X-rays revealed 
degenerative disc disease.  The assessment was degenerative 
disc disease with facet arthrosis of the lumbar spine.  

An October 2002 MRI scan was interpreted to show high grade 
spinal canal stenosis at L3-L4 and L4-L5 with additional 
severe left lateral recess stenosis at L4-L5.  After review 
of the MRI scan, the assessment was advanced degenerative 
lumbar spinal stenosis and associated neuropathy.  

A private medical record in January 2003 showed the lower 
extremities had positive pain with internal and external 
rotation at the hip, right and left.  There was a positive 
straight leg raise on the right and left.  Examination of the 
back revealed positive pain with right and left flexion at 
the hip, and positive pain with extension and decreased with 
flexion.  The impression of a June 2004 private x-ray of the 
lumbar spine was extensive degenerative arthritic changes of 
the facet joints with multiple levels of degenerative disc 
disease to a severe degree; mild levoscoliosis; and mild 
sacroiliac arthrosis.  

At a VA examination in July 2005, the veteran stated that his 
back pain was constant and he denied flare-ups.  He had 
multiple complaints to include numbness to his legs and 
bladder and bowel complaints.  He walked with a cane and used 
a back brace.  He was able to perform activities of daily 
living.  

Range of motion to active, passive, and strong resistance 
testing, was forward flexion to 90 degrees with pain at 90 
degrees at the endpoint, extension to 30 degrees, bilateral 
lateral flexion to 30 degrees, and bilateral lateral rotation 
to 30 degrees.  The veteran did not experience or have pain 
with motion.  He did not have spasm to his lumbar spine.  
There was no weakness elicited.  He was not tender with 
palpation.  There was no obvious muscle spasm, guarding, or 
localized tenderness.  The diagnosis was severe degenerative 
arthritis to the lumbar spine.  The examiner opined that the 
veteran's neurological deficits of the lower extremities were 
at least as likely as not related to his service-connected 
residuals of fracture of the lumbar spine with traumatic 
arthritis.  

On private medical examination in September 2005, the 
thoracolumbar spine showed some mild tenderness diffusely in 
the lumbar region.  Range of motion was flexion to 45 degrees 
and extension to 10 degrees.  Straight leg raise was negative 
bilaterally.  Lower extremity neurologic examination showed 
his sensation in a stocking distribution bilaterally, more 
prominent on the left than the right.  The reflexes were 
trace positive patellar and absent tendo Achilles 
bilaterally.  

The veteran and his spouse testified as to the symptoms and 
manifestations of his low back disorder at a personal hearing 
in March 2006.  They testified that his low back disorder had 
worsened in the previous six months.  

At a VA examination in November 2006, the examiner opined 
that the lumbar spine pain, deformity, and radiculopathy were 
caused by or a result of a fall in military service with 
fracture of the lumbar spine.  The examiner noted that the 
veteran had severe symptoms from traumatic arthritis of the 
lumbar spine with severe scoliosis and loss of disc space 
with severe radiculopathy.  The examiner reviewed the claims 
file and medical records.  

There was no history of bladder or fecal incontinence.  The 
veteran had constant pain in the left low back with numbness 
and throbbing pain radiating to the left thigh and leg.  He 
described flare-ups and the functional impairment was 
increased pain in the low back.  The veteran had pain in his 
back with motion and tenderness.  He did not have muscle 
spasm or guarding.  The tenderness was not severe enough to 
be responsible for abnormal gait or abnormal spinal contour.  

There was not thoracolumbar spine ankylosis.  Range of motion 
findings, active and passive, were flexion to 90 degrees with 
pain beginning at 80 degrees.  Resisted isometric movement 
was normal.  After repetitive use, there was pain and 
decreased motion with flexion from 0-90 to 0-70.  Extension 
was 0 to 30 degrees on active and passive range of motion.  
Range of motion for lateral flexion, active and passive, was 
0 to 30 degrees with pain beginning at 20 degrees.  Range of 
motion for lateral rotation, active and passive, was 0 to 30 
degrees.  For extension, lateral flexion, and lateral 
rotation, resisted isometric movement was normal.  There was 
pain on motion and after repetitive use but no additional 
loss of motion on repetitive use of the joint. 

The vertebral body fractured was L3-5 with 40 percent loss of 
height.  There were moderate effects on usual daily 
activities.  

In a December 2006 rating decision, the RO granted 
entitlement to service connection for bilateral sensory 
neuropathy of the lower extremity and assigned a 10 percent 
evaluation for each lower extremity effective in August 2001.  

After review of all the evidence, the Board finds that an 
evaluation in excess of 30 percent is not warranted for the 
veteran's low back disability.  The veteran was assigned a 30 
percent disability rating under the old criteria under DCs 
5285-5292 for residuals of fracture of vertebra based on 20 
percent for moderate limitation of motion of the lumbar spine 
with 10 percent added for demonstrable deformity of vertebral 
body.  In a recent rating decision the RO assigned a separate 
10 percent disability rating for neuropathy of each lower 
extremity.  Thus, the neurological manifestations have been 
awarded separate evaluations.  

With consideration of the orthopedic manifestations, as there 
is no medical evidence of cord involvement, or that the 
veteran is bedridden or requires long leg braces, or has 
abnormal mobility that requires a neck brace, a 60 percent or 
100 percent evaluation is not warranted under the old 
criteria for residuals of fracture of vertebra.  In all other 
cases, the vertebral fracture is to be rated based on 
definite limited motion or muscle spasm, with an additional 
10 percent for demonstrable deformity of the vertebral body.  
38 C.F.R. § 4.71a, DC 5285 (2001).  

The evidence does not show severe limitation of motion that 
would warrant a 40 percent evaluation under DC 5292.  At a 
November 2006 VA examination, range of motion findings, 
active and passive, were normal with pain beginning near the 
end point of the range for flexion and lateral flexion.  
After repetitive use, there was pain but no decreased motion 
except with flexion which decreased from 0-90 to 0-70.  
Flexion limited to 70 degrees does not more nearly 
approximate severe limitation of motion that would warrant a 
40 percent evaluation under DC 5292.  38 C.F.R. § 4.71a, DC 
5292 (prior to Sept. 26, 2003).

The Board notes the veteran's complaints of pain.  However, 
even considering the effects of pain on use and during flare-
ups, and the other factors addressed in DeLuca v. Brown, 8 
Vet. App. 202 (1995), there is no objective evidence of more 
than characteristic pain on motion of the low back and 
becoming painful on use.  See 38 C.F.R. §§ 4.40, 4.45.  With 
regard to establishing loss of function due to pain, it is 
necessary that complaints be supported by adequate pathology 
and be evidenced by the visible behavior of the claimant.  
The evidence of record shows that due to pain on repetitive 
use, the veteran lacked 20 degrees of flexion from normal.  
However, flexion limited to 70 degrees is no more than 
moderate limitation of motion which the veteran's current 
rating based on limitation of motion encompasses.  38 C.F.R. 
§ 4.40.  The Board finds that the effects of pain reasonably 
shown to be due to the veteran's service-connected low back 
disability are contemplated in the 30 percent rating 
assigned.  Under Spurgeon v. Brown, 10 Vet. App. 194 (1997), 
the Board is not required to assign a separate rating merely 
for pain.  There is no indication in the record that pain, 
due to disability of the low back, causes functional loss 
greater than that contemplated by the 30 percent evaluation 
currently assigned.  38 C.F.R. § 4.40, 4.45; DeLuca v. Brown, 
supra.  

The Board has considered all pertinent sections of 38 C.F.R. 
Parts 3 and 4, as required by the Court of Appeals for 
Veterans Claims in Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  In that regard, consideration has been given to 
whether any other applicable diagnostic code under the old 
regulations provides a basis for higher evaluation for the 
lumbar spine disability.  As there is no evidence that the 
veteran's spine is ankylosed, nor does the veteran so 
contend, 38 C.F.R. § 4.71a, DCs 5286 and 5289 (prior to Sept. 
26, 2003) are not for application.

The Board notes that the veteran's low back disorder has also 
been diagnosed as degenerative disc disease by a January 2002 
examiner and attributed to the injury that the veteran 
sustained while in the military.  Thus, the Board will 
consider DC 5293 under the old regulations and DC 5243 under 
the revised regulations for evaluation of intervertebral disc 
syndrome.  38 C.F.R. § 4.71a, Diagnostic Codes 5293 (prior to 
Sept. 23, 2002 and Sept. 26, 2003), and 5243 (effective 
September 26, 2003).

With the separate evaluations of the veteran's low back 
chronic orthopedic and neurologic manifestations, the veteran 
is now receives ratings of 30 percent, 10 percent, and 10 
percent, which combine as 30 percent and 21 percent (with the 
bilateral factor included for the lower extremities).  The 
combined rating is 45 percent, which is rounded up for a 
final combined degree of service-connected disability of 50 
percent.  38 C.F.R. § 4.25, 4.26.  

Under the prior criteria for evaluation of intervertebral 
disc syndrome, the orthopedic and neurologic manifestations 
were considered together.  Thus, the Board will consider 
whether an evaluation in excess of 50 percent would be 
warranted under DC 5293.  

As provided in the prior regulations, under DC 5293, 
pronounced intervertebral disc syndrome with persistent 
symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to 
site of the diseased disc, with little intermittent relief 
warrants a 60 percent evaluation.  The veteran had complaints 
of chronic pain; however, the evidence of record does not 
show severe recurring attacks.  No muscle spasm has been 
found on examination.  The neurological examinations 
presented subjective decreased sensation and absent tendo 
Achilles reflexes bilaterally, but other neurological 
findings appropriate to the diseased disc site were not 
shown.  The Board finds that these manifestations do not more 
nearly approximate a 60 percent evaluation under the prior 
criteria for DC 5293.

Under the revised criteria, the General Rating Formula for 
Diseases and Injuries of the Spine provides that, with or 
without symptoms such as pain (whether or not it radiates), 
stiffness, or aching in the area of the spine affected by 
residuals of injury or disease, unfavorable ankylosis of the 
entire spine warrants a 100 percent evaluation; unfavorable 
ankylosis of the entire thoracolumbar spine warrants a 
50 percent evaluation; and unfavorable ankylosis of the 
entire cervical spine, or forward flexion of the 
thoracolumbar spine limited to 30 degrees or less, or 
favorable ankylosis of the entire thoracolumbar spine 
warrants a 40 percent evaluation.  

The notes to the General Rating Formula provide that any 
associated objective neurologic abnormalities, including, but 
not limited to, bowel or bladder impairment, are to be 
evaluated separately, under an appropriate diagnostic code.  
For VA compensation purposes, normal forward flexion of the 
thoracolumbar spine is zero to 90 degrees, extension is zero 
to 30 degrees, left and right lateral flexion are zero to 30 
degrees, and left and right lateral rotation are zero to 30 
degrees.  The notes state to round each range of motion 
measurement to the nearest five degrees.  The combined range 
of motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The normal combined range of motion of the 
thoracolumbar spine is 240 degrees.  The normal ranges of 
motion for each component of spinal motion provided in this 
note are the maximum that can be used for calculation of the 
combined range of motion.  38 C.F.R. § 4.71a, Plate V.  See 
68 Fed. Reg. 51,454-458 (Aug. 27, 2003); 69 Fed. Reg. 32,449 
(June 10, 2004).

Under the revised criteria, DC 5235 is assigned for vertebral 
fracture or dislocation.  Under DC 5235 based on the evidence 
of record there are no manifestations that could offer the 
potential for a rating greater than 30 percent under the 
revised criteria for evaluation of vertebral fracture with 
arthritis.  Ankylosis of the thoracolumbar spine or entire 
spine is not shown.  Forward flexion of the thoracolumbar 
spine to 30 degrees or less is not shown.  In fact, at the VA 
examination in November 2006, forward flexion was to 90 
degrees and the combined range of motion was normal although 
with pain limiting the range of motion on repetitive use the 
combined range was greater than 120 degrees but not greater 
than 235 degrees which would only warrant a 10 percent rating 
under the revised criteria.  Thus, a rating in excess of 30 
percent for vertebral facture is not warranted under the 
revised criteria.  38 C.F.R. § 4.71a, DC 5235.  

Under the regulations for evaluation of intervertebral disc 
syndrome, under DC 5293, effective September 23, 2002, and 
under DC 5243 (previously DC 5293) effective September 26, 
2003, intervertebral disc syndrome is evaluated 
(preoperatively or postoperatively) either by separate 
evaluations of its chronic orthopedic and neurologic 
manifestations; or on the total duration of incapacitating 
episodes over the past 12 months, whichever method results in 
the higher evaluation when all disabilities are combined 
under 38 C.F.R. § 4.25.  

As discussed above, under separate evaluations of the 
veteran's low back chronic orthopedic and neurologic 
manifestations, the veteran's evaluations combine for a final 
degree of disability of 50 percent.  38 C.F.R. § 4.25, 4.26.  

The Board has considered whether the separate evaluations of 
chronic orthopedic and neurologic manifestations would 
warrant a higher evaluation than the current 50 percent 
assigned.  As previously discussed, his orthopedic 
manifestations under the revised criteria do not warrant an 
increase in excess of the currently assigned 30 percent.  The 
veteran is in receipt of separate 10 percent evaluations for 
neurologic manifestations of his lower extremities, and as 
discussed below, increased evaluations are not warranted.  
Additional associated neurologic abnormalities, such as bowel 
or bladder impairment, are not shown.  Thus, an evaluation in 
excess of 50 percent based on separate evaluations of chronic 
orthopedic and neurologic manifestations is not warranted.   

As provided in the regulations, under the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, the maximum evaluation is 60 percent with 
incapacitating episodes having a total duration of at least 
six weeks during the past 12 months.  The evidence of record 
does not show that the veteran has had any such 
incapacitating episodes where bedrest was prescribed by a 
physician.  Thus, a 60 percent evaluation is not warranted 
for the veteran's low back disorder under evaluation of 
intervertebral disc syndrome based on incapacitating 
episodes.  

As to 38 C.F.R. § 3.321(b)(1), it is noted that the veteran 
has not asserted, nor does the evidence suggest, that the 
regular schedular criteria are inadequate to evaluate his low 
back impairment.  The veteran is retired and there is no 
contention or indication that his low back impairment is 
productive of marked interference with employment or 
necessitates frequent hospitalization, or that the 
manifestations associated with the disability are unusual or 
exceptional.  Thus, the Board will not consider referral for 
consideration of an extraschedular rating.  See Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).

In sum, the preponderance of the evidence is against the 
claim for a rating in excess of 30 percent for service 
connected residuals of fracture of lumbar spine with 
traumatic arthritis.  The benefit of the doubt rule does not 
apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

V. Bilateral Radiculopathy of the Lower Extremity

The veteran originally sought an increase in his service-
connected residuals of fracture of the lumbar spine with 
arthritis.  During his appeal, a December 2006 rating 
decision continued a 30 percent evaluation for residuals of 
fracture of the lumbar spine with arthritis and granted 
service connection for bilateral radiculopathy of the lower 
extremity, secondary to residuals of a fracture of the lumbar 
spine with arthritis.  The RO assigned a 10 percent rating 
for each leg under Diagnostic Code 8520, effective August 29, 
2001. 

This appeal arises from the veteran's dissatisfaction with 
his initial rating following the grant of secondary service 
connection for bilateral radiculopathy of the lower 
extremity.  In such a case, the Court has held that separate 
or "staged" ratings must be assigned where the evidence shows 
varying levels of disability for separate periods of time.  
Fenderson v. West, 12 Vet. App. 119 (1999).

Diagnostic Code 8520 provides the rating criteria for 
paralysis of the sciatic nerve, and therefore also for 
neuritis and neuralgia of that nerve.  See 38 C.F.R. § 
4.124a, Diagnostic Code 8520.  The rating scheme for the 
peripheral nerves instructs that where the involvement is 
wholly sensory, the rating should be for the mild or at most 
the moderate degree.  Incomplete paralysis connotes 
substantially less symptomatology than for complete 
paralysis.  Complete paralysis of the sciatic nerve, which is 
rated as 80 percent disabling, contemplates foot dangling and 
dropping, no active movement possible of muscles below the 
knee, and flexion of the knee weakened or (very rarely) lost.  
Disability ratings of 10 percent, 20 percent and 40 percent 
are assignable for incomplete paralysis which is mild, 
moderate or moderately severe in degree, respectively.  A 60 
percent rating is warranted for severe incomplete paralysis 
with marked muscle atrophy.  

A private medical examiner in October 2002 attributed 
progressive leg numbness to a nonservice-connected 
disability.  Reflexes were absent bilaterally at the patellar 
tendon and Achilles tendon.  Motor function of 5/5 was 
demonstrated throughout the lower extremities.  Light touch 
sensation was diminished extending from the knee to the 
ankle, greater on the left than on the right.  After review 
of a MRI scan, the examiner assessed advanced degenerative 
lumbar spinal stenosis and associated neuropathy.  

At a July 2005 VA examination, the veteran was insensate to 
monofilament line in the lower extremities.  His deep tendon 
reflexes were plus one bilaterally in the lower extremity.  
His strength was equal bilaterally.  There was no evidence of 
atrophy or decrease in muscle tone or strength.  The examiner 
opined that the neurological deficits of the lower 
extremities were due to the service connected residuals of 
fracture of the lumbar spine with traumatic arthritis.  

At a VA examination in November 2006, the veteran complained 
of numbness and throbbing pain radiating to his left thigh 
and leg.  The veteran's muscle tone of the lower extremities 
was normal and there was no muscle atrophy.  The veteran had 
sensory loss of the lower extremities from the peripheral 
nerve at L3-S1 bilaterally.  The reflex examination showed 
normal ankle and knee jerks bilaterally.  The diagnosis was 
severe radiculopathy.  The examiner opined that the 
radiculopathy was caused by or a result of the service-
connected fracture of the lumbar spine.  

After review, the Board finds that the preponderance of the 
evidence is against an evaluation in excess of 10 percent for 
each lower extremity, which contemplates a mild disability 
from radiculopathy.  The veteran has consistently complained 
of radiating pain into his lower extremities.  However, the 
VA medical examiners have not associated any appreciable 
neurological impairment beyond pain and sensory changes to 
the veteran's lumbar radiculopathy.  The medical examiners 
did not associate any motor impairment, loss of strength, or 
atrophy with the L3-S1 radiculopathy.  

As such, the Board finds the veteran's diagnosed bilateral 
radiculopathy equates to no worse than mild incomplete 
paralysis of the sciatic nerve based on pain and sensory 
changes, and a 10 percent rating for each lower extremity, 
under 38 C.F.R. § 4.124a, Diagnostic Code 8520.  The Board 
finds an initial rating in excess of 10 percent for 
radiculopathy of the right lower extremity and for the left 
lower extremity is not warranted given the lack of any other 
significant clinical findings which demonstrate a greater 
severity of disability.  In addition, there is no showing, 
and no allegation, that the veteran's disability currently 
under consideration reflects so exceptional or so unusual a 
disability picture as to warrant referral for consideration 
of the assignment of any higher evaluation on an extra-
schedular basis.  See 38 C.F.R. § 3.321(b)(1).

Based upon a full review of the record, the Board finds that 
the evaluation assigned adequately reflects the clinically 
established impairment experienced by the veteran. The 
preponderance of evidence is against the claim for an initial 
rating more than 10 percent for radiculopathy of the right 
lower extremity and for radiculopathy of the left lower 
extremity.  The benefit-of- the-doubt doctrine is 
inapplicable, and claim for this issue must be denied.  38 
U.S.C.A. § 5107(b). 












	(CONTINUED ON NEXT PAGE)





ORDER

New and material evidence having been received, the veteran's 
claim of entitlement to service connection for a left knee 
disorder is reopened, and the appeal is granted to this 
extent only.

Entitlement to service connection for a left knee disorder is 
denied.

Entitlement to a rating in excess of 30 percent for residuals 
of fracture of the lumbar spine with traumatic arthritis is 
denied.  

An initial rating in excess of 10 percent for radiculopathy 
of the right lower extremity is denied.

An initial rating in excess of 10 percent for radiculopathy 
of the left lower extremity is denied.




____________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


